DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a control unit in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. For the control unit, the instant specification defines the control unit is a control device or a controller (see first paragraph on page 3 of the instant specification) which includes a processor (see the third paragraph on page 25 of the instant specification).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites ”the transfer apparatus is provided between an upstream section and a downstream section”. It is unclear what an upstream section and a downstream section refer to. What claimed structure are the sections part of? 
Claim 3 recites “the plurality of container transfer mechanisms”. There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites “a plurality of sample pre-analytical processing types in the sample pre-analytical processing”. It is unclear what a types are limited to because the word type simply refers to a category of things having at least some characteristics in common. It is also unclear what a sample pre-analytical 
Claims 8 and 12 recite “a plurality of sections provided from an upstream side to a downstream side in rack conveyance”. It is unclear what a plurality of sections provided from an upstream side and a downstream section is limited to. What structure are the sections part of and what is their arrangement in the sample processing system? For the purposes of compact prosecution, the limitation is interpreted to require conveyance of a rack within the sample processing system. 
Claims 1, 4-8 and 12 recite “a content of processing to be applied in the future to a sample”. It is unclear what a content of processing is limited to. For purposes of compact prosecution, the limitation is interpreted as any information regarding a sample.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akutsu (US Publication No. 2016/0244269). 
Regarding claim 1, Akutsu teaches a transfer apparatus (see Figure 1) comprising: a container transfer mechanism (referred to as a specimen container transfer mechanism parts 100, 200) that transfers while sorting a plurality of sample containers from a transfer source rack (referred to as a specimen container rack 3) to a transfer destination rack row (referred to as a specimen container holder 2) (see abstract and see [0064], which recites he specimen container transfer mechanism parts 100, 200 are respectively provided between the conveyance path 600 and two analysis devices 400, 500, and transfer the specimen container 1 between the specimen container holder 2 conveyed by the conveyance path 600 and a specimen container rack 3 used to mount and convey the specimen container 1 in the respective analysis devices 400, 500. The control part 10 controls operation of the entire specimen processing system”); and a control unit (referred to as a transfer control part 10a) that controls the container transfer mechanism and selects for each of the sample containers a specific transfer destination rack from the transfer destination rack row as a transfer destination of the sample container based on information representing a content of processing to be applied in the future to a sample within the sample container (see claim 2, which recites “transfer control part controls the internal conveyance path selection mechanism based on conveyance information previously set to the specimen container […]”).

Claims 1-7 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takai (US Publication No. 2014/0037517). 

a container transfer mechanism (referred to as a tube sorter 22 in [0040]) that transfers while sorting a plurality of sample containers (referred to as a sample tubes T in [0035], which recites “[w]ith reference to FIG. 2A, each sample tube T is a tubular container”) from a transfer source rack (referred to as a sample rack L in [0040]) to a transfer destination rack row (which corresponds to one of the group including a buffer rack 120, an archive racks R1 and the sorting rack R2, see [0040], which recites “the tube sorter 22 transmits each sample ID read by the bar code unit B to the host computer 8 via the transport controller 7, and receives information, hereinafter, referred to as transfer information, for transferring a corresponding sample tube T” and [0041], which recites ” in accordance with the received piece(s) of transfer information, the tube sorter 22 transfers sample tube(s) T held in the sample rack L, to the buffer rack 120, the archive racks R1, or the sorting rack R2”); and 
a control unit (referred to as a transport controller 7 in [0051], see USC §112(f) interpretation supra) that controls the container transfer mechanism (22) and selects for each of the sample containers (T) a specific transfer destination rack (i.e. the buffer rack 120, the archive racks R1, or the sorting rack R2) from the transfer destination rack row (which corresponds to one of the group including a buffer rack 120, an archive racks R1 and the sorting rack R2) as a transfer destination of the sample container (T) (see [0061]) based on information representing a content of processing to be applied in the future to a sample within the sample container (T) (see [0039]-[0040]).

Regarding claim 3, Takai teaches the transfer apparatus according to claim 2, further comprising a plurality of transfer units (referred to as transporting units 31-33) provided between the upstream section and the downstream section (see USC § 112(b) indefiniteness rejection supra which explains that it is unclear what the upstream section and the downstream section are limited to and Figure 1 and [0044], which recites “[e]ach of the transporting units 31 and 32 causes a sample rack L sent out from the upstream side, to advance directly leftward, and sequentially sends it out to its downstream transporting unit”), wherein each of the transfer units (31-32) includes the container transfer mechanism (22), and the plurality of container transfer mechanisms respectively included in the plurality of transfer units operate in parallel (see [0113]). 
Regarding claim 4, Takai teaches the transfer apparatus according to claim 2, wherein the downstream section is a pre-analytical processing section (referred to as a measurement unit 41 in [0044]) that is provided on the upstream side of an inspection section that performs sample inspection and performs sample pre-analytical processing, and the content of the processing to be applied in the future 
Regarding claim 5, Takai teaches the transfer apparatus according to claim 4 wherein the transfer destination rack row (which corresponds to one of the group including a buffer rack 120, an archive racks R1 and the sorting rack R2) includes a plurality of transfer destination racks respectively corresponding to a plurality of sample pre-analytical processing types (see USC § 112(b) indefiniteness rejection supra) in the sample pre-analytical processing, and a plurality of transfer destination racks respectively corresponding to a plurality of sample inspection types in the sample inspection (see [0044], which recites “[t]o the rear of the transporting units 31, 32, and 33, the measurement unit 41, the measurement unit 42, and the smear preparing apparatus 63 are arranged, respectively”), and the content of the processing to be applied in the further includes a content of the sample inspection (see [0045], which recites “[e]ach of the measurement units 41 and 42 takes a sample tube T out of the sample rack L transported to its front position, and measures the sample contained in this sample tube T” and [0049], which recites “depending on the result of a first measurement - first test - of a sample performed by the measurement unit 41 or 42, there may be a case where a second measurement -retest- of the same sample is performed by the measurement unit 41 or 42 or smear preparation is performed by the smear preparing apparatus 63”).
Regarding claim 6, Takai teaches the transfer apparatus according to claim 2, wherein the upstream section (see USC § 112(b) indefiniteness rejection supra) is a pre-analytical processing section that performs sample pre- analytical processing, 
Regarding claim 7, Takai teaches the transfer apparatus according to claim 2, wherein the upstream section (see USC § 112(b) indefiniteness rejection supra) is an inspection section that performs sample inspection, the downstream section (see USC § 112(b) indefiniteness rejection supra) is a post-analytical processing section that performs sample post-analytical processing, and the content of the processing to be applied in the future includes at least a content of the sample post-analytical processing (see [0045] -[0049] and [0154]).
Regarding claim 9, Takai teaches the sample processing system according to claim 8, further comprising a backbone conveyance line (see abstract and Figure 1) to which the plurality of sections and the plurality of transfer stations (22) are connected, the plurality of sections include a carry-in section into which the plurality of sample containers(T)  are carried and a pre-analytical processing section (referred to as a measurement unit 41) that performs sample pre- analytical processing, and the plurality of transfer stations include a first transfer station (22) provided between the carry-in section as the upstream section and the pre-analytical processing section as the downstream section (see Figure 1 and 3).
Regarding claim 10, Takai teaches the sample processing system according to claim 9, wherein the plurality of sections further include an inspection section (referred to as a measurement unit 42 in [0045]) that performs sample inspection, and the plurality of transfer stations further include a second transfer station (22) 
Regarding claim 11, Takai teaches the sample processing system according to claim 10, wherein the plurality of sections further includes a post-analytical processing section (referred to as a smear preparing apparatus 63) that performs sample post-analytical processing, and the plurality of transfer stations (22) further include a third transfer station (22) provided between the inspection section (42) as the upstream section and the post-analytical processing section (63) as the downstream section (see Figures 1 and 3).
Regarding claim 12, Takai teaches a conveyance method in a sample processing system comprising a plurality of sections provided from an upstream side to a downstream side in rack conveyance (see Figures 1 and 3 and the abstract), the conveyance method comprising the steps of 
transferring while sorting a plurality of sample containers (T) from a transfer source rack (which corresponds to one of the group including a buffer rack 120, an archive racks R1 and the sorting rack R2) fed in from an upstream section (see Figures 1 and 3) to a transfer destination rack row (i.e. the buffer rack 120, the archive racks R1, or the sorting rack R2) in a transfer station (22) provided between at least two of the sections (see [0152]), and 
conveying a transfer completion rack (i.e. archive racks R1) from the transfer station (22) to a downstream section (see Figures 1 and 3), wherein in the step of transferring while sorting the sample containers, a specific transfer destination rack (i.e. the buffer rack 120, or the sorting rack R2) is selected (using a controller 7), .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Takai (US Publication No. 2014/0037517) in view of Akutsu (US Publication No. 2016/0244269).
Regarding claim 8, Takai teaches a sample processing system (referred to as sample processing system 1 in [0032]) comprising: 
a plurality of sections provided from an upstream side to a downstream side (see Figure 1 and the abstract, which recites “a rack conveyor configured to convey an empty sample rack or a sample rack to be emptied to the rack stocker”); and 
a transfer station including a container transfer mechanism (referred to as a tube sorter 22 in [0040]) that transfers while sorting a plurality of sample containers (referred to as a sample tubes T in [0035], which recites “[w]ith reference to FIG. 2A, each sample tube T is a tubular container”) from a transfer source rack (referred to as a sample rack L in [0040])  fed in from an upstream section to a transfer destination rack row (which corresponds to one of the group including a buffer rack 120, an archive racks R1 and the sorting rack R2), a specific transfer destination rack is selected (see [0040], which recites “the tube sorter 22 transmits each sample ID read by the bar code unit B to the host computer 8 via the transport controller 7, and receives information, hereinafter, referred to as transfer information, for transferring a corresponding sample tube T” and [0041], which recites ” in accordance with the received piece(s) of transfer information, the tube sorter 22 transfers sample tube(s) T held in the sample rack L, to the buffer rack 120, the archive racks R1, or the sorting rack R2”), for each of the sample containers to be a transfer target, from the transfer destination rack row as a transfer destination of the sample container (T) based on information representing 
While Takai teaches a transfer station including a container transfer mechanism, Takai does not explicitly teach a plurality of transfer stations provided among a plurality of sections, wherein each of the transfer stations includes a container transfer mechanism.
In the analogous art of providing sample transfer devices and sample processing systems, Akutsu (US Publication No. 2016/0244269) teaches a sample transfer device having a plurality of sample container transfer mechanisms (see abstract).
Because no significant modification is required to arrive at a plurality of container transfer mechanisms from a given single container transfer mechanism and because no new or unexpected result is achieved therefrom, the limitation reciting a plurality of identical container transfer mechanisms is deemed to be a mere duplication of a component part. 
 Because mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see In re Harza, 124 USPQ 378, 380 CCPA 1960) and further, because the Courts have held that mere duplication of the essential working parts of a device involves only routine skill in the art (see St. Regis Paper Co. v. Bemis Co., 193 USPQ 8), the duplication of two or more .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Tajima (US Publication No. 2020/0209268) teaches a specimen treating and measuring system comprising: a treatment part having a plurality of lanes for carrying out parallel processing of a plurality of specimens, and mounting cartridges in each of the plurality of lanes; a cartridge storing unit storing a plurality of types of cartridge to be used for different processes corresponding to the plurality of specimens; a sample storing unit storing and conveying sample tubes containing the plurality of specimens; a pickup unit transferring each of the plurality of types of cartridge to each lane, and transferring each of the plurality of specimens from the sample tubes to each of the plurality of lanes; and a control unit controlling the transfer of the plurality of types of cartridge and the transfer of the plurality of specimens, performed by the pickup unit (see the entire abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571)270-3179. The examiner can normally be reached 9 A.M. to 5 P.M. Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN BORTOLI/         Examiner, Art Unit 1797                                                                                                                                                                                               
/JENNIFER WECKER/         Primary Examiner, Art Unit 1797